Case 3:18-cv-OO781-DP.]-FKB Document 1 Filed 11/08/18 Page 1 of 14

 

 

 

 

 

 

sourHERH olsTRicéoBMlsslSslPPl
F 1 L____,___
IN THE uNITED sTATEs DISTRICT CoURT ” "
FoR THE soUTHERN DIsTRICT oF MlsslssIPPl Ngv _3 2313
NoRTHERN DIvlsIoN _________
'Ii"riostm eLeR\-¢ DEWW

NASER JABER and B"
GLoBAL TRADERS, LLC. d/b/a
JY DEvELoPMENT PLAINTIFFS
v, CIvIL ACTIoN No: 3.'1§[1|[ lgl ¢l§U'?//CB
CITY oF MADIsoN, MIsSIssIPPI DEFENDANT

COMPLAINT FOR DECLARATORY JUDGMENT
AND OTHER RELIEF

COMES NOW, Naser Jaber and Global Traders, LLC, d/b/a JY Development, by and
through their undersigned counsel, and brings this action against the City of l\/ladison,
Mississippi, pursuant to the Constitutions of the United States and of Mississippi, as well as
under 42 U.S.C. § 1985(3), and 42 U.S.C. § 1983, et seq. The Plaintiffs contend that the
Defendant’s actions constitute a taking and violated Plaintit`f"s substantive due process rights
under the Fifth and Fourteenth Amendments to thel United States Constitution and their Equal
Protection rights, under the Fourteenth Arnendment. Additionally, Defendant violated Plaintift`s`
rights under 42 U.S.C. § 1983 and 42 U.S.C. § 1985(3). Plaintit`fs seek a declaratoryjudgment, a
preliminary injunction. a permanent injunction, and attorney’s fees, and Plaintiffs further bring
claims based upon Mississippi state jurisprudence of violations of State law and ot` the

Mississippi State Constitution.

PARTIES
l. Mr. Naser Jaber is a resident of Madison County and the owner ot`certain real

estate located Within the City of Madison.

Case 3:18-cv-OO781-DP.]-FKB Document 1 Filed 11/08/18 Page 2 of 14

2. Global Traders, LLC, d/b/a JY Development, is a Mississippi limited liability
company doing business in Mississippi and incorporated under the laws of this State which is
registered With the Mississippi Secretary of State and in good standing.

3. Defendant the City of Madison, Mississippi (“Madison”), is a municipal
corporation incorporated and organized under the laws of this State, and Madison may be served
with process in accordance with the Federal Rules of Civil Procedure. Madison is an entity With

the capacity to sue and be sued in its common name under applicable law.

JURISDICTION AND VENUE

4. This court has jurisdiction over the subject matter and the parties of this civil
action by way of 28 U.S.C. § 1331 because of the existence of a federal question and by way of
42 U.S.C. §§ 1983 and 1985(3). Further, this Court has pendant jurisdiction over the state-law
claims alleged andjurisdiction over the Defendant, as Defendant is deemed to reside within this
Court’s judicial district.

5. Venue is properly fixed in this division and district pursuant to 28 U.S.C. § 1391
since this is thejudicial district in which a substantial part of the events or omissions giving rise
to the claim occurred, in which a substantial part of property that is the subject of the action is
situated, and in which the Defendant is subject to the court’s personal jurisdiction Additionally,
this is the judicial district in which the Defendant is deemed to reside as Madison is subject to the

court’s personal jurisdiction with respect to this civil action.

FACTS
6. Mr. Naser Jaber is the owner of record of certain real estate located within the

2

Case 3:18-cv-OO781-DP.]-FKB Document 1 Filed 11/08/18 Page 3 of 14

City of Madison, specifically Parcel No. 072C-05D-003/02.15, also known as “Lot 14, North
Place S/D PT lA,” as recorded in the Madison County land records at book 3384, page 444, on
or about Aug. 29, 2016. (See deed, attached hereto “Exhibit A.”) Lot 14 is located on
Hawthome Drive in the City of Madison.

7. Lot 14 is adjacent to the Illinois Central Gulf Railroad tracks, which run in a
north-northeasterly direction along the rear of Lot 14 as well as along the rear of twenty-one (21)
other, rectangular, residential lots located on Hawthome Drive. (See map, attached hereto as
“Exhibit B.”)

8. Lot 14 is a rectangular lot which is one-hundred, seventy-seven point four-six
(177.46) feet long. (See Exhibit B.)

9. Lot 14 is one of twenty-two (22) rectangular, residential lots located on
Hawthome Drive which have the railroad tracks running along the rear of the lots. (See Exhibit
B.)

10. Global Traders, LLC, d/b/a JY Development is in the business of “New Single-
Family Housing Construction (except For-Sale Builders),” as registered with the Secretary of
State. Naser Jaber is the Manager and President of Global Traders, LLC, d/b/a JY Development.

ll. Mr. Jaber and JY Development hoped to construct an 1,825 square-foot, single-
family home upon Lot 14. However, the City of Madison through its building official Ms.
Kianca Stringfellow, informed Mr. Jaber that he could not construct a building on the lot because
the City had a setback requirement prohibiting any construction within two-hundred, fifty feet
(250’) of a railroad track. The City’s railroad setback had previously been one-hundred, twenty-
tive feet (125’) at one point in time, but was later changed by ordinance and enlarged.

12. Mr. Jaber had consulted with Ms. Stringfellow in person at the office prior to the

3

Case 3:18-cv-OO781-DP.]-FKB Document 1 Filed 11/08/18 Page 4 of 14

purchase of Lot 14. The specific purpose of the meeting was to review any setbacks that would
hinder the construction of` a home. Ms. Stringfellow reviewed the setbacks (front and rear) and
reviewed the building plans that Mr. Jaber was considering purchasing (which he did later
purchase at substantial cost), and Ms. Stringfellow indicated that she did not see any setbacks
that would prevent the construction of the home. Neither she nor anyone else in her office was
aware of the railroad setback change.

13. The City’s resulting, 250-foot setback requirement - being longer than the actual
Lot 14 - permits no construction whatsoever on Lot 14.

14. For this reason, Mr. Jaber and JY Development applied for a variance from the
setback requirements from the City, asking that the setback distance for Lot 14 be reduced to
one-hundred, twenty-five feet (125’) (although the City’s Board of Aldermen minutes would
reflect a requested change to one-hundred, one feet (101’), this was not Mr. Jaber’s actual
request). Mr. Jaber and JY Development are simply trying to get this lot "grandf`athered" to the
setbacks used when the subdivision plat was recorded by the City, in or around 1981.

15. When the matter came before the Madison Plarming & Zoning Commission, the
Commission voted to recommend to the Board of Aldermen approval of the variance request.

16. On March 20, 2018, at the regular meeting of the Mayor and Board of Aldermen
of Madison, upon recommendation of the Mayor, the Board voted to deny the Plaintiff`s’ setback
variance request. (Please see Board meeting minutes, attached hereto as “Exhibit C.”)

17. The minutes, in pertinent part, reflect the following:

The request of J. V. Development (sic), Nasar Jaber, Applicant, was presented by

Ms. Stringfellow who explained that the applicant desires to construct an 1,825

square foot horne on Lot 12 (sic), 252 Hawthome Drive in North Place

Subdivision and is asking for a reduction in railroad setback from 250’ to 101’
(sic), It was noted that the original railroad setback requirement was 125 , but the

4

Case 3:18-ov-OO781-DP.]-FKB Dooument 1 Filed 11/08/18 Page 5 of 14

ordinance was changed to 250’ some time ago for safety reasons. It was also

noted that the Planning and Zoning Commission recommended approval of Mr.

Naber’s (sic) request.

Mayor Hawkins Butler stated that she felt granting approval for a setback of only

101’ would allow construction of the home to be too close to the railroad track

and unsafe. She also indicated that she did not wish to set a precedent by

approving this request and would recommend upholding the 25 0’ setback

requirement as outlined in the ordinance. Alderman Tatum made the motion to
deny approval of this variance request and uphold the ordinance. Alderman

Peeler seconded the motions. The vote was unanimous in favor of denial and

Mayor Hawkins Butler declared the motions carried.

(See Exhibit C.)

18. During the March 20 meeting, and during subsequent telephone discussions with
the Mayor and other City officials, Mr. Jaber had also offered a proposal to mitigate any safety
concerns with a fence or other barrier. The Mayor refused this proposal altogether.

19. The North Place of Madison residential subdivision is almost completely and
fully built out, and all of the twenty-one (21) other, rectangular, residential lots located on
Hawthome Drive along the railroad tracks are much shorter than two-hundred feet, and all of
those lots have a home built on them. (See Exhibit B.)

20. The City’s denial of the setback variance request means that no construction
whatsoever can take place on Lot 14, despite the fact that more than twenty other homes have
been constructed on similarly sized lots in the subdivision, all of which are between Hawthome
Drive and the railroad.

21. As a result of the City’s action, Plaintiffs can neither build on, nor sell the lot.
The City has effectively stripped the land belonging to Plaintiffs of all of its use and value. The

City has removed all economically viable uses of the Plaintiffs’ property and deprived Plaintiffs

of their property without just compensation

Case 3:18-cv-OO781-DP.]-FKB Dooument 1 Filed 11/08/18 Page 6 of 14

22. Additionally, Mr. Jaber has spent significant amounts, including having already
purchased building plans through Design Studio for this lot at a cost of one-thousand, eight-
hundred dollars ($1,800). Mr. Jaber has also paid all of the back taxes totaling nearly seven
thousand dollars ($7,000). The annual taxes (which are assessed as residential even though
nothing can be built) are also current.

23. Believing the matter to be a misunderstanding Plaintiffs made previous,
unsuccessful attempts to resolve the matter with the City without the necessity of litigation; these
efforts failed due to Madison’s stonewalling efforts. Madison has wholly failed to provide
Plaintiffs the substantive due process to which Plaintiffs are entitled.

24. Madison’s actions and the 250-foot setback have resulted in a loss of past,
present, and future income to the Plaintiffs and a loss of their own property rights, as well as loss
of time and other money, which Plaintiffs may have earned, had the Defendant Madison not
committed its unlawiiil practices.

25. Plaintiffs seek relief via a declaration that the City’s actions constitute an illegal
zoning change and are unconstitutional and that the City has failed to provide due process of law
and equal protection of the laws to the Plaintiffs in its actions.

26. This is an illegal action by the Defendant Madison in violation of the PlaintiH’ s
rights. The City’s action as reflected in the March 20, 2018 minutes exceeds the City’s
constitutional and statutory authority.

27. The actions of Madison, through its elected officials, towards Plaintiffs, are all in
violation of Plaintiffs’ property rights secured under the U. S. Constitution, as well as under the
Mississippi Constitution. Specifically, Madison’s actions under these circumstances violate
Plaintiffs’ rights under the Fifth and Fourteenth Amendments and 42 U.S.C. § 1983, et seq. and

6

Case 3:18-cv-OO781-DP.]-FKB Dooument 1 Filed 11/08/18 Page 7 of 14

42 U.S.C. § 1985(3), as well as Section 14 of the Mississippi Constitution.

CAUSES OF ACTION

Count I - Declarato!_'y Judgment of an Illegal Zoning Change
and Preliminag and Permanent In['unctions

28. Plaintiffs re-allege and incorporate all previous allegations contained herein,
above, in paragraphs l through 27.

29. The acts of the Defendant the City of Madison in its March 20 vote, as reflected
in its minutes, are illegal. Plaintiffs seek a declaration that the City’s actions violate Plaintiffs’
rights as pleaded herein and constitute an illegal and unconstitutional zoning change and that the
City has failed to provide Plaintiffs substantive due process of law and equal protection of the
laws to the Plaintiffs in its actions.

30. Plaintiffs thus seek a preliminary and a permanent injunction, preventing
Defendant Madison from withholding the approval of the setback variance request to which
Plaintiffs are lawiiilly entitled.

31. As a direct and proximate consequence and result of the City’s actions, Plaintiffs
will suffer damages which include loss of income and their own property rights, as well as loss
of time and other money, which Plaintiffs may have earned had the Defendant Madison not

committed its unlawful practices.

Count II - Violation of Substantive Due Process

Guaranteed by the Fifth and Fourteenth Amendments and the Mississippi Constitution;
Violation of 42 U.S.C. 1983

 

32. Plaintiffs re-allege and incorporate all previous allegations contained herein,

Case 3:18-ov-OO781-DP.]-FKB Dooument 1 Filed 11/08/18 Page 8 of 14

above, in paragraphs 1 through 31.

33. The act of the Defendant the City of Madison in its March 20 vote, as reflected in
its minutes, constitutes an illegal zoning change, in that there was a de facto change in permitted
use without providing notice and a public hearing as required by Mississippi law or specifically
providing Plaintiffs notice or the opportunity to be heard. The actions of the Mayor and Board of
Aldermen were arbitrary and capricious, and no rational relationship exists between the City’s
action and a conceivable legitimate governmental interest or objective.

34. The City’s arbitrary and capricious actions violate Plaintiffs’ rights and constitute
an illegal and unconstitutional zoning change and a taking, and the City has failed to provide
substantive due process of law to the Plaintiffs in that there was no rational basis for the City’s
actions to achieve a legitimate governmental interest.

35. Because Plaintiffs, as owner of the property, have been deprived of every
economically viable use of their land, the City’s actions and denial of the setback variance
request violate the “Takings Clause” of the Fifth Amendment. See Bryan v. City of Madison,
130 F. Supp. 2d 798, 808-09 (S.D. Miss. 1999).

36. Plaintiffs have a protected property interest in their land. Madison, by and
through its elected officials, arbitrarily and unreasonably voted, and recorded its minutes to
reflect that it voted, to prevent Plaintiffs from having any use whatsoever of Plaintiffs’ real
property, all without just compensation and in violation of Plaintiffs’ substantive due process
rights secured under the U.S. Constitution and 42 U.S.C. §1983, et seq., as well as under Section
14 of the Mississippi Constitution. Madison’s actions constitute interference with Plaintiffs’
peaceful possession of their property and infringement on Plaintiffs’ use and enjoyment of the

property, Plaintiffs have been deprived of their property without just compensation

8

Case 3:18-ov-OO781-DP.]-FKB Dooument 1 Filed 11/08/18 Page 9 of 14

37. This violation of substantive due process was conducted by the elected officials of
Madison under color of law. Madison has deprived Plaintiffs of their rights secured under the
Constitution of the United States and Mississippi. This also violates 42 U.S.C. § 1983. The
actions of Madison Were so unreasonable that any reasonable person in its circumstances would
have known that the City’s conduct violated the United States Constitution or federal statute.

38. As a direct and proximate consequence and result of the City’s actions, Plaintiffs
will suffer damages which include loss of income and their own property rights, as well as loss
of time and other money, which Plaintiffs may have eamed had the Defendant Madison not
committed its unlawful practices. Thus, Plaintiffs are due just compensation under the law.

39. Madison, acting under color of state law, has subjected the Plaintiffs to a
deprivation of their rights secured by the U.S. and Mississippi Constitutions, and this deprivation
is actionable independent of state law under 42 U.S.C. § 1983. Plaintiffs are persons within the
meaning of the law and subject to jurisdiction of this Court, and there is no adequate remedy at
state law for this violation. And, as pleaded herein, Madison’s conduct was intentional, grossly
negligent, and amounted to reckless or callous indifference to the Constitutional rights of

Plaintiffs.

Count III - Violation of will Protection of the Laws
Guaranteed by the Fourteenth Amendment;
Violat@r_i of U.S.C. 88 1983 and 1985(3)
40. Plaintiffs re-allege and incorporate all previous allegations contained herein,
above, in paragraphs l through 39.
41. The acts of the Defendant the City of Madison in its March 20 vote, as reflected

in its minutes, constitutes an illegal zoning change, in that there was a de facto change in

9

Case 3:18-ov-OO781-DP.]-FKB Dooument 1 Filed 11/08/18 Page 10 of 14

permitted and conditional uses.

42. The City’s actions violate Plaintiffs’ rights and constitute an illegal and
unconstitutional zoning change, and the City has failed to provide Plaintiffs equal protection of
the laws to the Plaintiffs in its actions.

43. Plaintiffs had a right to Equal Protection of the law, guaranteed by the Fourteenth
Amendmth to the United States Constitution, not to be treated differently by Madison than other
similarly situated homeowners and/or developers doing business inside the City.

44. This violation of the Equal Protection rights of Plaintiffs was conducted by the
elected officials of Madison under the color of law. Plaintiffs’ rights secured under the
Constitution, 42 U.S.C. §§ 1983 and 1985, et seq., to be treated equally have been violated.
Madison has engaged in disparate treatment of the Plaintiffs in that no other property along
Hawthome Drive with the same dimensional restrictions in the City of Madison is subjected to
the setback denial by the Board of Aldermen. The actions of Madison were so unreasonable that
any reasonable person in its circumstances would have known that its conduct violated the
United States Constitution or federal statute.

45. Defendant’s actions create liability for its disparate impact on the Plaintiffs, or
using a practice that falls more harshly on one group than another similarly situated and cannot
be justified by business necessity or legitimate government interest or obj ective.

46. As a direct and proximate consequence and result of the City’s actions, Plaintiffs
will suffer damages which include loss of income and their own property rights, as well as loss
of time and other money, which Plaintiffs would have earned had the Defendant Madison not
committed its unlawde practices.

47. Madison, acting under color of state law, has subjected the Plaintiffs to a

10

Case 3:18-ov-OO781-DP.]-FKB Dooument 1 Filed 11/08/18 Page 11 of 14

deprivation of their rights secured by the U.S. and Mississippi Constitutions, and this deprivation
is actionable independent of state law under 42 U.S.C. § 1983. Plaintiffs are persons within the
meaning of the law and subject to jurisdiction of this Court, and there is no adequate remedy at
state law for this violation. And, as pleaded herein, Madison’s conduct was intentional, grossly
negligent, and amounted to reckless or callous indifference to the Constitutional rights of

Plaintiffs.

MIV - Temporarv Restraining Order and Eguitable and Judicial Estogpel

48. Plaintiffs re-allege and incorporates all previous allegations contained herein,
above, in paragraphs 1 through 47.

49. As a result, Plaintiffs have suffered a loss and are hindered in the operation of
their business, caused by Defendant Madison’s conduct, and Defendant’s actions create liability
under Mississippi law.

50. As a direct and proximate consequence and result of the City’s actions, Plaintiffs
will suffer damages which include loss of income and their own property rights, as well as loss
of time and other money, which Plaintiffs would have earned had the Defendant Madison not
committed its unlawful practices.

51. Madison’s actions have resulted in a loss of past, present, and future income to the
Plaintiffs and a loss of their own property rights, as well as loss of time and other money, which
Plaintiffs would have earned had the Defendant Madison not committed its unlawful practices.

52. Thus, this Court should enter a temporary restraining order preventing Defendant
from upholding the 25 O-foot setback and/or retaliating against Plaintiffs in the future and from
withholding from Plaintiffs any needed approvals or permits to which Plaintiffs may be lawfully

ll

Case 3:18-ov-OO781-DP.]-FKB Dooument 1 Filed 11/08/18 Page 12 of 14

entitled, and preventing the Plaintiffs from having their full rights in their real property. lf
Madison’s actions stand, 1) there is a substantial likelihood that immediate and irreparable
injury, loss, or damage will result to Plaintiffs, 2) there will be a minimal and lessor likelihood of
irreparable injury to Plaintiffs if the temporary restraining order is granted, 3) there is a
substantial likelihood Plaintiffs will succeed on the merits, and 4) the granting of this temporary

restraining order will not disserve the public interest.

RELIEF
WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that this Court will set this
matter for hearing, for both a preliminary and a permanent injunction, and for all of the following
relief prayed for, herein,

PLAINTIFFS FURTHER PRAY that this Court will enter a judgment in their favor and

against the Defendant and all claims brought and provide them with the following relief:

a) Enter a declaratory judgment declaring that the Defendant willfully and
wrongfully violated its statutory and legal obligations, exceeded its lawful
authority, and deprived Plaintiffs of their rights, privileges, protections,
compensations and entitlements under the law;

b) Award Plaintiffs a declaration that the City’s actions constitute an illegal zoning
change and a taking, exceeding Madison’s lawful authority, and are
unconstitutional;

c) Award Plaintiffs a declaration that the City has failed to provide substantive due
process of law and equal protection of the laws to the Plaintiffs in its actions;

d) Perrnanently and temporarily enjoin the Defendant from retaliating against

12

Case 3:18-ov-OO781-DP.]-FKB Dooument 1 Filed 11/08/18 Page 13 of 14

s)

h)

i)

j)
k)

Plaintiffs in the future and from Withholding from Plaintiffs any needed approvals
or permits to which they may be lawfully entitled;

Perrnanently and temporarily enjoin the Defendant from upholding the 250-foot
setback;

Award Plaintiffs compensatory damages which include loss of past, present, and
iiiture, income and their own property rights, as well as loss of time and other
money, which Plaintiffs Would have earned had the Defendant Madison not
committed its unlale practices;

Award Plaintiffs punitive damages against Defendant, for each violation of 42
U.S.C. §§ 1983 and 1985, including interest;

Award Plaintiffs a temporary restraining order preventing Defendant from
retaliating against Plaintiffs in the future and from withholding from Plaintiffs any
needed approvals or permits to which they may be lawfully entitled;

Award Plaintiffs reasonable attorney’s fees and costs of its action;

Award Plaintiffs any other relief as may be proper including front pay; and

Any other equitable relief award from this Court,

Respectfully submitted, this the 6 day of November, 2018.

Naser Jaber and
Global 'I`raders, LLC, d/b/a JY Development
PLAINTIFFS

By: Mills lo ye ttman
f /

By "
John P. Scanlon,
One of its attorneys

 

'13

Case 3:18-ov-OO781-DP.]-FKB Dooument 1 Filed 11/08/18 Page 14 of 14

OF COUNSEL:

John P. Scanlon, Esq. [MSB # 101943]
Jerry L. Mills, Esq. [l\/[SB #3324]
Mills, Scanlon, Dye & Pittman

800 Avery Blvd. North_. Suite 101
Ridgeland, MS 39157

Telephone: (601)957-2600

Facsimile: (601)957-7440
jscanlonga§pdmd.biz

jmills@pdmd.biz

14

